960 So.2d 10 (2007)
Michael A. PUSKAC, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-1077.
District Court of Appeal of Florida, Fourth District.
February 28, 2007.
Rehearing Denied April 16, 2007.
*11 Michael A. Puskac, Arcadia, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.

ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
The supreme court has quashed our decision in Puskac v. State, 872 So.2d 1008 (Fla. 4th DCA 2004), and remanded for reconsideration. State v. Puskac, 946 So.2d 952 (Fla.2006). The court required that we review the issue under State v. Richardson, 915 So.2d 86 (Fla.2005).
Puskac sought relief under rule 3.850 challenging his habitual offender sentence. Puskac claimed the trial court could not use a probation sentence as a predicate for the enhanced sentence. The trial court denied relief. In accordance with our prior rulings, and noting conflict, we reversed. Richardson v. State, 884 So.2d 950 (Fla. 4th DCA 2003), supplemented on reh'g, 884 So.2d 950 (Fla. 4th DCA 2004).
Upon review of State v. Richardson, 915 So.2d 86 (Fla.2005), we now affirm the summary denial. Puskac admitted that the sole issue for review was whether a probation sentence can be a sentence for purposes of habitual offender enhancements. The supreme court clarified the conflict between districts by declaring a sentence of probation is a sentence within the meaning of the habitual offender sentencing statutes. Puskac's claim of error must be denied.
Affirmed.
WARNER, FARMER and TAYLOR, JJ., concur.